This is an appeal from a judgment based upon the verdict of a jury rendered in the county court of Roger Mills county on the 15th day of August, 1922, in which plaintiffs in error, defendants below, were found guilty of the illegal transportation of intoxicating liquor, and *Page 331 
the punishment as to each fixed at confinement in the county jail for a term of 30 days and a fine of $200. The record discloses that the defendants were not represented by counsel at the trial, but that the court magnanimously acted as attorney for them, reserving proper exceptions, including exceptions to all of the instructions given by the court. Subsequently an attorney did appear and filed a motion for a new trial, setting up all the reasons that could be urged, based on the record. No briefs have been filed by either party in this court, and in accordance with the rules of the court we may assume that the appeal has been abandoned. An examination of the record discloses that the evidence amply supports the verdict, that the instructions of the court to the jury were fair, and that the defendants were otherwise accorded a fair trial. It is therefore ordered that the judgment of the trial court be and the same is affirmed.